THE LAW OFFICE OF CONRAD C. LYSIAK, P.S. 601 West First Avenue, Suite 903 Spokane, Washington 99201 (509) 624-1475 FAX: (509) 747-1770 EMAIL: cclysiak@lysiaklaw.com March 14, 2013 Mr. John Reynolds Assistant Director Securities and Exchange Commission treet, N.E. Washington, D.C.20549-3561 RE: Idaho North Resources Corp. Form S-1 Registration Statement File No. 333-185140 Dear Mr. Reynolds: In response to your letter of comments dated March 11, 2013, please be advised as follows: Management’s Discussion and Analysis of Financial Condition and Results of Operations 1.A discussion of the Company’s results of operations for the six months ended December 31, 2012 has been provided. Financial Statements for the Quarters Ended December 31, 2012 and December 31, 2011 Notes to Financial Statements 3.Stockholders’ Equity, Common Stock and Warrants Warrants 2.The Company confirms there were 2,925,000 warrants issued and outstanding on December 31, 2012 and the note 3 has been revised to reflect the foregoing. Yours truly, The Law Office of Conrad C. Lysiak, P.S. BY: CONRAD C. LYSIAK Conrad C. Lysiak CCL: hdw cc: Idaho North Resources Corp.
